Citation Nr: 0615434	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for an eye condition.



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for pulmonary tuberculosis, anemia, pneumonia, and an eye 
condition.  The veteran requested a Board hearing on his VA-
Form 9, but later withdrew the request in July 2004.


FINDINGS OF FACT

1.  Pulmonary tuberculosis was not diagnosed within three 
years of discharge from service or for many years thereafter; 
and there is no other probative medical evidence relating 
this condition to service.

2.  Anemia was not diagnosed within one year after service or 
for many years thereafter; and there is no probative medical 
evidence relating this condition to service.

3.  There is no probative evidence relating the veteran's 
current pneumonia to service.

4.  There is no probative evidence relating the veteran's 
current eye condition to service.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Anemia was not incurred in or aggravated by service, nor 
may its incurrence or aggravation therein be presumed.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  An eye condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an April 2002 VA letter, prior 
to the September 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate service 
connection for pulmonary tuberculosis, anemia, pneumonia, and 
an eye condition.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of VA 
medical centers or the service department, and any other 
evidence identified by the veteran.  The RO notified the 
veteran of his responsibility to respond in a timely manner 
to VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The RO also requested the veteran to submit 
or identify any additional evidence he considered relevant to 
his service connection claims.  The RO notified the veteran 
again in October 2003.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
April 2002 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

In the September 2002 rating decision and January 2004 
statement of the case, the RO notified the veteran of the 
laws and regulations pertaining to service connection, and 
provided a detailed explanation why service connection was 
not warranted for pulmonary tuberculosis, anemia, pneumonia, 
and an eye condition under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and private medical records dated from January 2002 
to April 2002.  The veteran stated in September 2003 that he 
was hospitalized again recently and was still undergoing 
treatment.  The veteran did not indicate that treatment was 
for his claimed service-connected conditions.  Moreover, 
after being asked to notify VA of any additional information 
in October 2003, he responded that current treatment records 
already had been submitted.  The veteran further stated that 
he had received additional treatment right after service that 
is not of record, but also indicated that those records had 
been destroyed.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  Moreover, there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of pulmonary 
tuberculosis, anemia, pneumonia, and an eye condition, as 
discussed below, there is no evidence that the conditions 
were incurred in or aggravated by service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran seeks service connection for pulmonary 
tuberculosis, anemia, pneumonia, and an eye condition.  He 
stated that he suffered from coughing, back pains, and fever 
in service but did not report to any doctors.  He further 
indicated that since that time he has been susceptible to 
colds, coughing, dizziness, and partial blindness and that 
one year after separation from service, he became blind and 
his coughing became severe with fever and back pains.  He 
also noted that several months after service he began to 
suffer from anemia and later pneumonia.  He thus contends 
that his present conditions are a direct result of his 
service, thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows the veteran currently suffers 
from pulmonary tuberculosis, anemia, pneumonia, and an eye 
condition.  A January 2002 private medical record shows an 
impression of active pulmonary tuberculosis, right.  A March 
2002 private medical statement certifies treatment in January 
2002 for tuberculosis, pneumonia, and anemia.  Another March 
2002 private medical note shows a diagnosis of cataracts, 
right eye

There is no evidence, however, of any in-service incurrence 
of these disabilities.  There is no record of any in-service 
treatment for pulmonary tuberculosis, anemia, pneumonia, or 
an eye condition.  A January 1946 service record specifically 
shows no reported illness incurred in service.

There also is no probative evidence relating the veteran's 
current disabilities to service.  The first diagnosis of 
pulmonary tuberculosis and anemia was not until 2002, which 
is 56 years after service.  Thus, service connection for 
these disabilities is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of any of the 
claimed service-connected disabilities from service or during 
the 56 years before they were shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  A private physician submitted an April 
2002 statement that the veteran's eye condition was obtained 
during service.  However, the physician did not provide any 
reasons for this statement or indicate review of the service 
medical records.  A medical opinion is rejected as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Moreover, lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).   

Although the veteran has argued that his pulmonary 
tuberculosis, anemia, pneumonia, and an eye condition are 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the probative 
medical evidence of record, which does not show any 
relationship between these disabilities and service.

In sum, the service connection claims for pulmonary 
tuberculosis, anemia, pneumonia, and an eye condition are 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for an eye condition is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


